            Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 1 of 18




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION


TAMIKA DRUMMOND,                                        Case No.: 20-cv-01286

                PLAINTIFF,

      vs.                                               COMPLAINT

EQUIFAX INFORMATION SERVICES, LLC.,
a Georgia limited liability company,                    JURY TRIAL DEMAND

TRANS UNION, LLC, an Illinois limited liability
company,

FIRST PREMIER BANK, a foreign bank,

FIRST SAVINGS BANK, a foreign bank,

PHOENIX RECOVERY GROUP d/b/a TOLTECA
ENTERPRISES, INC., a domestic corporation,


                 DEFENDANTS.



      NOW COMES THE PLAINTIFF, TAMIKA DRUMMOND, by and through

her attorneys of record, and for her Complaint against the Defendants, would

respectfully show the Court as follows:

                                JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 2 of 18




2. This is an action brought by a consumer for violation of the Fair Credit

   Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).

                                  VENUE

3. Venue is proper in the Western District of Texas San Antonio Division,

   pursuant to 28 U.S. Code §1391 as the Defendants have sufficient minimum

   contacts to conduct business in the State of Texas.


                                  PARTIES

4. Plaintiff is a natural person residing in City of San Antonio, Bexar County,

   Texas. Plaintiff is a consumer as that term is defined by the FCRA, 15 U.S.C.

   §1681, et seq, at §1681a(c).

5. The Defendants to this lawsuit are:

      a. Equifax Information Services LLC (“Equifax”), a foreign limited

         liability company that conducts business in the State of Texas, and may

         be served with process through its Registered Agent, Corporation

         Service Company at 211 E. 7th Street Suite 620 Austin, TX 78701.

      b. Trans Union, LLC (“Trans Union”), a foreign limited liability company

         that conducts business in the State of Texas, and may be served with

         process through its Registered Agent, The Prentice Hall Corporation

         System at 211 E. 7th Street Suite 620 Austin, TX 78701.
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 3 of 18




      c. First Premier Bank (“First Premier”), a foreign bank that conducts

         business in the State of Texas.

      d. First Savings Bank (“First Savings”), a foreign bank that conducts

         business in the State of Texas.

      e. Phoenix Recovery Group d/b/a Tolteca Enterprises, Inc. (“PRG”), a

         domestic corporation that conducts business in the State of Texas, and

         may be served with process through its Resident Agent, Frank Gamboa

         at 2939 Mossrock Suite 220 San Antonio, TX 78230.

                         GENERAL ALLEGATIONS

6. First Premier, First Savings and PRG (collectively "Furnishers") are

   inaccurately reporting their Tradelines ("Errant Tradelines") with the

   erroneous and damaging notation of “account in dispute” on Plaintiff's

   Equifax and Trans Union credit files.

7. First Premier is inaccurately reporting its Errant Tradelines with an

   erroneous notation of “account in dispute” on Plaintiff’s Equifax and Trans

   Union credit files.

8. First Savings is inaccurately reporting two of its Errant Tradelines with an

   erroneous notation of “account in dispute.” The first Errant Tradeline was

   reported on Plaintiff’s Equifax credit file while the second Errant Tradeline

   was reported on Plaintiff’s Trans Union credit file.
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 4 of 18




9. PRG is inaccurately reporting its Errant Tradeline with an erroneous

   notation of “account in dispute” on Plaintiff’s Trans Union credit file.

10.Plaintiff no longer disputes the Errant Tradelines.

11.On March 25, 2020, Plaintiff obtained her Equifax and Trans Union credit

   disclosures and noticed the Errant Tradelines reporting with a notation of

   “account in dispute.”

12.On or about May 15, 2020, Plaintiff submitted a letter to Equifax and Trans

   Union requesting that the credit bureaus remove the notation of “account in

   dispute.”

13.Equifax and Trans Union forwarded Plaintiff’s consumer dispute to the

   Furnishers. The Furnishers received Plaintiff’s consumer dispute from

   Equifax and Trans Union.

14.Equifax, Trans Union and the Furnishers did not consult the Credit Reporting

   Resource Guide as part of its investigation of Plaintiff’s dispute.

15.Plaintiff had not received Equifax’s nor Trans Union’s investigation results.

   On June 18, 2020, Plaintiff obtained her Equifax and Trans Union credit

   disclosures, which showed Equifax, Trans Union and the Furnishers failed or

   refused to remove the notation of “account in dispute.”

16.As a direct and proximate cause of the Defendants’ negligent and/or willful

   failure to comply with the Fair Credit Reporting Act, 15 U.S.C. §
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 5 of 18




   1681, et seq., Plaintiff has suffered damage to her credit, as well as

   significant emotional damage. Plaintiff experiences undue stress and anxiety

   due to Defendants’ failure to correct the errors in her credit files or improve

   her financial situation by obtaining new or more favorable credit terms as a

   result of the Defendants’ violations of the FCRA.

                                  COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                  BY FIRST PREMIER

17. Plaintiff incorporates paragraphs 6-16 herein as if recited verbatim.

18. After being informed by Equifax and Trans Union of Plaintiff’s consumer

   dispute erroneous notations, First Premier negligently failed to conduct a

   proper investigation of Plaintiff’s dispute as required by 15 U.S.C. 1681s-

   2(b).

19. First Premier negligently failed to review all relevant information available

   to it and provided by Equifax and Trans Union in conducting its

   reinvestigation as required by 15 U.S.C. 1681s-2(b), and failed to direct

   Equifax and Trans Union to remove the notation of “account in dispute.”

20.The Errant Tradelines are inaccurate and creating a misleading impression on

   Plaintiff’s consumer credit files with Equifax and Trans Union to which it is

   reporting such tradelines.
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 6 of 18




21. As a direct and proximate cause of First Premier’s negligent failure to

   perform its duties under the FCRA, Plaintiff has suffered damages, mental

   anguish, suffering, humiliation, and embarrassment.

22. First Premier is liable to Plaintiff by reason of its violations of the FCRA in

   an amount to be determined by the trier of fact together with reasonable

   attorneys’ fees pursuant to 15 U.S.C. 1681o.

23.Plaintiff has a private right of action to assert claims against First Premier

   arising under 15 U.S.C. 1681s-2(b).

         WHEREFORE, PLAINTIFF PRAYS that this court grants her a

   judgment against the Defendant First Premier for damages, costs, interest, and

   attorneys’ fees.



                                 COUNT II

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                BY FIRST PREMIER

24. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

25.After being informed by Equifax and Trans Union that Plaintiff disputed the

   accuracy of the information it was providing, First Premier willfully failed to

   conduct a proper reinvestigation of Plaintiff’s dispute, and willfully failed to

   direct Equifax and Trans Union to remove the notation of “account in

   dispute.”
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 7 of 18




26.First Premier willfully failed to review all relevant information available to it

   and provided by Equifax and Trans Union as required by 15 U.S.C. 1681s-

   2(b).

27.As a direct and proximate cause of First Premier’s willful failure to perform

   its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

28.First Premier is liable to Plaintiff for either statutory damages or actual

   damages she has sustained by reason of its violations of the FCRA in an

   amount to be determined by the trier fact, together with an award of punitive

   damages in the amount to be determined by the trier of fact, as well as for

   reasonable attorneys’ fees and costs she may recover therefore pursuant to 15

   U.S.C. 1681n.

           WHEREFORE, PLAINTIFF PRAYS that this court grants her a

   judgment against the Defendant First Premier for the greater of statutory or

   actual damages, plus punitive damages, along with costs, interest, and

   attorneys’ fees.

                                 COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                  BY FIRST SAVINGS

29. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 8 of 18




30. After being informed by Equifax and Trans Union of Plaintiff’s consumer

   dispute erroneous notations, First Savings negligently failed to conduct a

   proper investigation of Plaintiff’s dispute as required by 15 U.S.C. 1681s-

   2(b).

31.First Savings negligently failed to review all relevant information available to

   it and provided by Equifax and Trans Union in conducting its reinvestigation

   as required by 15 U.S.C. 1681s-2(b), and failed to direct Equifax and Trans

   Union to remove the notation of “account in dispute.”

32.The Errant Tradelines are inaccurate and creating a misleading impression on

   Plaintiff’s consumer credit files with Equifax and Trans Union to which it is

   reporting such tradelines.

33. As a direct and proximate cause of First Savings’ negligent failure to perform

   its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

34. First Savings is liable to Plaintiff by reason of its violations of the FCRA in

   an amount to be determined by the trier of fact together with reasonable

   attorneys’ fees pursuant to 15 U.S.C. 1681o.

35. Plaintiff has a private right of action to assert claims against First Savings

   arising under 15 U.S.C. 1681s-2(b).
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 9 of 18




           WHEREFORE, PLAINTIFF PRAYS that this court grants her a

   judgment against the Defendant First Savings for damages, costs, interest, and

   attorneys’ fees.

                                 COUNT IV

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                 BY FIRST SAVINGS

36. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

37. After being informed by Equifax and Trans Union that Plaintiff disputed the

   accuracy of the information it was providing, First Savings willfully refused

   to conduct a proper reinvestigation of Plaintiff’s dispute, and willfully refused

   to direct Equifax and Trans Union to remove the notation of “account in

   dispute.”

38. First Savings willfully refused to review all relevant information available to

   it and provided by Equifax and Trans Union as required by 15 U.S.C. 1681s-

   2(b).

39. As a direct and proximate cause of First Savings’ willful failure to perform

   its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

40. First Savings is liable to Plaintiff for either statutory damages or actual

   damages she has sustained by reason of its violations of the FCRA in an

   amount to be determined by the trier fact, together with an award of punitive
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 10 of 18




   damages in the amount to be determined by the trier of fact, as well as for

   reasonable attorneys’ fees and costs she may recover therefore pursuant to 15

   U.S.C. 1681n.

         WHEREFORE, PLAINTIFF PRAYS that this court grants her a

   judgment against the Defendant First Savings for the greater of statutory or

   actual damages, plus punitive damages, along with costs, interest, and

   attorneys’ fees.

                                 COUNT V

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY PRG

41. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

42. After being informed by Trans Union of Plaintiff’s consumer dispute

   erroneous notations, PRG negligently failed to conduct a proper investigation

   of Plaintiff’s dispute as required by 15 U.S.C. 1681s-2(b).

43. PRG negligently failed to review all relevant information available to it and

   provided by Trans Union in conducting its reinvestigation as required by 15

   U.S.C. 1681s-2(b), and failed to direct Trans Union to remove the notation of

   “account in dispute.”

44. The Errant Tradeline is inaccurate and creates a misleading impression on

   Plaintiff’s consumer credit files with Trans Union to which it is reporting such

   tradeline.
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 11 of 18




45. As a direct and proximate cause of PRG’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

46. PRG is liable to Plaintiff by reason of its violations of the FCRA in an amount

   to be determined by the trier of fact together with reasonable attorneys’ fees

   pursuant to 15 U.S.C. 1681o.

47. Plaintiff has a private right of action to assert claims against PRG arising

   under 15 U.S.C. 1681s-2(b).

         WHEREFORE, PLAINTIFF PRAYS that this court grants her a

   judgment against the Defendant PRG for damages, costs, interest, and

   attorneys’ fees.

                                 COUNT VI

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY PRG

48. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

49. After being informed by Trans Union that Plaintiff disputed the accuracy of

   the information it was providing, PRG willfully refused to conduct a proper

   reinvestigation of Plaintiff’s dispute, and willfully refused to direct Trans

   Union to remove the notation of “account in dispute.”

50. PRG willfully refused to review all relevant information available to it and

   provided by Trans Union as required by 15 U.S.C. 1681s-2(b).
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 12 of 18




51. As a direct and proximate cause of PRG willful failure to perform its duties

   under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,

   humiliation, and embarrassment.

52. PRG is liable to Plaintiff for either statutory damages or actual damages she

   has sustained by reason of its violations of the FCRA in an amount to be

   determined by the trier fact, together with an award of punitive damages in

   the amount to be determined by the trier of fact, as well as for reasonable

   attorneys’ fees and costs she may recover therefore pursuant to 15 U.S.C.

   1681n.

           WHEREFORE, PLAINTIFF PRAYS that this court grants her a

   judgment against the Defendant PRG for the greater of statutory or actual

   damages, plus punitive damages, along with costs, interest, and attorneys’

   fees.

                                COUNT VII

           NEGLIGENT VIOLATION OF THE FAIR CREDIT
                 REPORTING ACT BY EQUIFAX

53. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

54. Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 U.S.C. 1681a.
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 13 of 18




55. Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

56. Equifax negligently failed to maintain and/or follow reasonable procedures

   to assure maximum possible accuracy of the information it reported to one or

   more third parties pertaining to Plaintiff, in violation of 15 U.S.C. 1681e(b).

57. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

   negligently failed to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.

58. As a direct and proximate cause of Equifax’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

59. Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

   amount to be determined by the trier fact together with her reasonable

   attorneys’ fees pursuant to 15 U.S.C. 1681o.

         WHEREFORE, PLAINTIFF PRAYS that this court grants her a

judgment against Equifax for actual damages, costs, interest, and attorneys’ fees.

                                COUNT VIII

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                   BY EQUIFAX

60. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 14 of 18




61. Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 U.S.C. 1681a.

62. Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

63. Equifax willfully refused to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information that it reported to one

   or more third parties pertaining to Plaintiff, in violation of 15 U.S.C. 1681e(b).

64. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Equifax

   willfully refused to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.

65. As a direct and proximate cause of Equifax’s willful failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

66. Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

   amount to be determined by the trier of fact together with her reasonable

   attorneys’ fees pursuant to 15 U.S.C. 1681n.

         WHEREFORE, PLAINTIFF PRAYS that this court grants her a

   judgment against Defendant Equifax for the greater of statutory or actual
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 15 of 18




   damages, plus punitive damages along with costs, interest, and reasonable

   attorneys’ fees.

                                 COUNT IX

          NEGLIGENT VIOLATION OF THE FAIR CREDIT
              REPORTING ACT BY TRANS UNION

67. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

68. Defendant Trans Union prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 U.S.C. 1681a.

69. Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

70. Trans Union negligently failed to maintain and/or follow reasonable

   procedures to assure maximum possible accuracy of the information it

   reported to one or more third parties pertaining to Plaintiff, in violation of 15

   U.S.C. 1681e(b).

71. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Trans

   Union negligently failed to conduct a reasonable reinvestigation as required

   by 15 U.S.C. 1681i.

72. As a direct and proximate cause of Trans Union’s negligent failure to perform

   its duties under the FCRA, Plaintiff has suffered actual damages, mental

   anguish and suffering, humiliation, and embarrassment.
        Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 16 of 18




73.Trans Union is liable to Plaintiff by reason of its violation of the FCRA in an

   amount to be determined by the trier fact together with her reasonable

   attorneys’ fees pursuant to 15 U.S.C. 1681o.

          WHEREFORE, PLAINTIFF PRAYS that this court grants her a

judgment against Trans Union for actual damages, costs, interest, and attorneys’

fees.

                                 COUNT X

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                 BY TRANS UNION

74. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

75. Defendant Trans Union prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 U.S.C. 1681a.

76. Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

77. Trans Union willfully failed to maintain and/or follow reasonable procedures

   to assure maximum possible accuracy of the information that it reported to

   one or more third parties pertaining to Plaintiff, in violation of 15 U.S.C.

   1681e(b).
       Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 17 of 18




78. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Trans

   Union willfully failed to conduct a reasonable reinvestigation as required by

   15 U.S.C. 1681i.

79. As a direct and proximate cause of Trans Union’s willful failure to perform

   its duties under the FCRA, Plaintiff has suffered actual damages, mental

   anguish and suffering, humiliation, and embarrassment.

80. Trans Union is liable to Plaintiff by reason of its violations of the FCRA in

   an amount to be determined by the trier of fact together with her reasonable

   attorneys’ fees pursuant to 15 U.S.C. 1681n.

         WHEREFORE, PLAINTIFF PRAYS that this court grants her a

   judgment against Defendant Trans Union for the greater of statutory or actual

   damages, plus punitive damages along with costs, interest, and reasonable

   attorneys’ fees.


                             JURY DEMAND

                                        Plaintiff hereby demands a trial by Jury.


   DATED: November 25, 2020

                                       By: /s/ Michael B. Halla
                                         Michael B. Halla
                                         Texas Bar number 24010082
                                         Attorney at Law
                                         5050 Quorum Dr.
                                         Suite 625
Case 5:20-cv-01362 Document 1 Filed 11/25/20 Page 18 of 18




                                Dallas, Texas 75254
                                Telephone: (512) 626-2749
                                Email: mhalla@hallalawfirm.com
                                Attorneys for Plaintiff,
                                Tamika Drummond
